PER CURIAM
Appellant seeks reversal of a judgment committing him pursuant to ORS 426.130 for a period not to exceed 180 days. Appellant argues that, contrary to the trial court’s ruling, the record does not establish by clear and convincing evidence that he is a danger to himself or others, or unable to provide for his basic needs because of a mental disorder. See ORS 426.005(1)(e)(A), (B). The state concedes that the evidence is legally insufficient for involuntary commitment under either basis and that the judgment should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.